Felton, C. J.
The plaintiff petitioned the Court of Ordinary of Chattooga County to remove an obstruction from an alleged private way. The defendant demurred generally and specially to the petition. The plaintiff filed an amendment to his petition, which was objected to by the defendant. The court overruled the objections to the allowance of the amendment and overruled the defendant’s renewed demurrers. The case proceeded to trial on the merits, and the court found in favor of the plaintiff. On certiorari to the Superior Court of Chattooga County, the defendant excepted to the judgments of the court of ordinary on the objection and the demurrers and to the court’s finding for the plaintiff. The superior court dismissed the certiorari, which judgment was unexcepted to. The defendant then filed a motion in the court of ordinary to set aside the judgment of the court of ordinary rendered in the original hearing, on the ground that the renewed demurrers to the amended petition should have been sustained and the action dismissed. Held:
1. The judgment of the superior court dismissing the certiorari, which judgment was unexcepted to and has not been set aside, became the law of the case, and is conclusive on the issues raised in said certiorari (Griffin v. Beasley, 173 Ga. 452 (2a), 160 S. E. 500; Mayor &c. of Savannah v. Monroe, 22 Ga. App. 190 (2), 95 S. E. 731); therefore the court did not err in denying the motion to set aside the judgment.

Judgment affirmed.


Quillian and Nichols, JJ., concur.